Citation Nr: 0530950	
Decision Date: 11/17/05    Archive Date: 11/30/05	

DOCKET NO.  03-12 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
tailbone injury, claimed as secondary to service-connected 
ankle sprains (with degenerative changes). 

2.  Entitlement to service connection for the residuals of 
burns to the face. 

3.  Entitlement to service connection for pes planus (flat 
feet). 

4.  Entitlement to an evaluation in excess of 20 percent for 
right ankle sprain with degenerative changes. 

5.  Entitlement to an evaluation in excess of 20 percent for 
left ankle sprain with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and his spouse.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2002, March 2003, and June 2003 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

Upon review of this case, it is clear that the veteran failed 
to perfect his appeal as to the issue of a total disability 
rating based upon individual unemployability.  Accordingly, 
that issue is not currently before the Board.  

Finally, for reasons which will become apparent, the issues 
of increased evaluations for the veteran's service-connected 
right and left ankle sprains are being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Chronic residuals of a tailbone injury are not shown to 
have been present in service, or at any time thereafter.

2.  Chronic residuals of burns to the face are not shown to 
have been present in service, or at any time thereafter.

3.  Third degree pes planus was noted on service entrance 
examination in May 1964.

4.  During service, the veteran received no treatment for pes 
planus.

5.  On service separation examination in July 1968, there was 
once again noted the presence of severe (third degree) pes 
planus.  

6.  The veteran's preexisting pes planus underwent no 
increase in severity during service.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a tailbone injury were not incurred 
in or aggravated by active military service, nor are they 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (a) (2005).  

2.  Chronic residuals of facial burns were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

3.  Preexisting pes planus was not aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9th, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326 (a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 18 
Vet. App. at 121.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

In this case, in correspondence of February and May 2003, and 
again in February 2004, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims, as well as what information and 


evidence must be submitted by the veteran, what information 
and evidence would be obtained by the VA, and the need for 
the veteran to advise VA of or submit any further evidence.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as April and 
July 2003 Statements of the Case (SOC), and an April 2004 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims.  By way of these 
documents, they were also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on the veteran's behalf.  Additionally, the SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims, the evidence through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, Social Security 
Administration records, and postservice VA and private 
medical records and examination reports.  Under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of his claims poses no risk of prejudice to the veteran.  See 
Mayfield, supra.; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd. 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).  


Factual Background

On service entrance examination in May 1964, the veteran gave 
a history of flat feet.  Physical examination revealed the 
presence of third degree pes planus, which was asymptomatic, 
with no callus formation.  The pertinent diagnosis noted was 
third degree pes planus.  

Service clinical records dated in December 1964 show 
treatment at that time for second degree burns to the first 
(index) finger of the veteran's right hand.  

During the course of inservice outpatient treatment in 
February 1966, the veteran stated that he had attempted to 
place a TV dinner in the oven, when the oven exploded.  On 
physical examination, there was no evidence of any apparent 
burns.  The hair on the veteran's right arm was somewhat 
singed, but no burns were in evidence.  

Currently of record is an August 1966 Physical Profile Serial 
Report reflecting the presence of flat feet.  

On service separation examination in July 1968, the veteran 
gave a history of flat feet.  Physical examination revealed 
the presence of severe pes planus.  The veteran's spine and 
musculoskeletal system were within normal limits, as was the 
skin of his face.  The pertinent diagnosis noted was pes 
planus, severe, asymptomatic.  

A VA general medical examination conducted in February 1982 
was negative for any evidence of facial burns or tailbone 
injury.

During the course of VA outpatient treatment in February 
2000, the veteran complained of chronic foot pain.  

In correspondence of early July 2000, a private podiatrist 
wrote that he had been treating the veteran for painful feet 
and, in particular, a painful left foot.  At the time of 
evaluation, the veteran stated that, while in the Air Force, 
he had been part of a rescue service, which involved constant 
training and physical fitness, including jumping off trucks 
and going up and down ladders.  Currently, the veteran's feet 
displayed excessive pronation, with excessive range of motion 
of the subtalar joint, as well as pes valgo planus 
deformities resulting in an abnormal gait.  According to the 
veteran's podiatrist, it was "easy to deduce" that, given the 
veteran's foot-ankle deformities and history of ankle 
sprains, his time spent training and in the rescue service 
had "contributed significantly" to his current problems and 
difficulties with his feet and ankles.  

In correspondence of October 2000, the same private 
podiatrist who had furnished the July 2000 statement wrote 
that the veteran continued to experience problems with his 
ankles and feet.  According to his podiatrist, the veteran 
had a history of pes valgo planus (i.e., a rolling inward of 
the ankle and foot with flattening of the arches).  

During the course of a private disability examination in July 
2001, the veteran stated that, in 1960, he had begun to 
experience pain and swelling in both feet and ankles, in 
particular, following prolonged standing and walking.  
Currently, the veteran could only stand and walk for short 
periods of time, inasmuch as long walking or standing caused 
his feet to swell and become painful.  

On physical examination while standing, the veteran's feet 
showed marked pronation, more so on the left than the right.  
However, there was no evidence of any swelling.  At the time 
of examination, there were no signs of inflammation, nor were 
there any areas of tenderness.  The pertinent diagnosis was 
marked pronation of both feet, with possible degenerative 
osteoarthritis.  

On VA orthopedic examination, likewise conducted in July 
2001, it was noted that the veteran had joined the service 
with flat feet.  Reportedly, the veteran had experienced many 
problems with his feet.

On VA orthopedic examination in November 2001, which 
examination represented the completion of a prior 
examination, the veteran gave a history of pain in both feet.  
Reportedly, while in service, the veteran had done "a lot of 
jumping" from helicopters and trucks.  According to the 
veteran, it was this jumping which had precipitated his foot 
problems.  When questioned, the veteran gave a history of 
bilateral flat feet.  Physical examination of the veteran's 
right foot was negative for the presence of any deformity.  
There was no evidence of any swelling or callosities, though 
there was some falling of the medial longitudinal arch.  At 
the time of examination, there was no evidence of any atrophy 
of the veteran's feet.  Noted at the time of examination was 
that the veteran limped, and suffered from bilaterally severe 
flat feet.  

On VA orthopedic examination in May 2002, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  When questioned, the veteran gave a history of 
congenital flat feet.  Noted at the time of examination was 
that the veteran's service medical records showed severe flat 
feet on both induction and discharge physical examinations.  
According to the examiner, no complaints related to the 
veteran's flat feet were recorded on his discharge physical 
examination.  

On physical examination, both of the veteran's feet exhibited 
severe pes planus which appeared to be congenital.  Minimal 
calluses were in evidence, and there was marked tenderness on 
palpation of the calcanei bilaterally, somewhat worse on the 
left.  Radiographic studies of the veteran's feet showed 
evidence of mild hallux valgus deformities, with minimal 
degenerative changes, in particular, at the first 
metatarsophalangeal joint on both sides.   The pertinent 
diagnosis noted was congenital flat feet.

Received in March 2003 were various records of the Social 
Security Administration, showing treatment for various foot 
and ankle problems, as well as for other unrelated medical 
disabilities.  

Received in May 2003 were photographs purporting to show the 
veteran with a bandaged right hand, as well as firefighters 
engaged in the extinguishing of a "pit" fire.

At the time of an RO hearing in October 2003, the veteran and 
his wife offered testimony regarding the nature and etiology 
of his claimed tailbone injury, facial burns, and flat feet.  

During the course of private treatment in November 2004, the 
veteran complained of bilateral arch pain, somewhat greater 
on the left than the right.  At the time of evaluation, the 
veteran gave a history of longstanding bilateral arch and 
ankle pain.  Reportedly, the veteran experienced significant 
pain with weight bearing activities which had progressively 
worsened over the past two years.  According to the veteran, 
while in the military, his duties involved jumping off the 
back of crash and rescue trucks.  

On weight bearing examination, there was evidence of 
decreased medial longitudinal arch height.  Also noted was 
that the veteran was unable to perform a single limb-heel 
raise test.  When viewed from a posterior angle, there was 
evidence of valgus orientation of the veteran's heel.  The 
clinical assessment was pes planovalgus deformity 
bilaterally, left greater than right.  

Analysis

The veteran in this case seeks service connection for the 
residuals of a tailbone injury (claimed as secondary to 
service-connected ankle sprains), as well as for facial 
burns, and flat feet.  

In that regard, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection may additionally be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of any chronic residuals of a tailbone injury, or 
burns to the veteran's face.  While during service, the 
veteran received treatment for burn injuries to the index 
finger of his right hand, there is no indication that, at any 
time during service, the veteran sustained burns to his face.  
In point of fact, in February 1966, during the course of 
treatment for an alleged "oven explosion," it was 
specifically noted that the veteran exhibited no apparent 
burns.  While the hair on his right arm had been singed, 
there was no evidence whatsoever of any burns.  As of the 
time of a service separation examination in July 1968, the 
veteran's spine and musculoskeletal system were within normal 
limits, as was the skin of his face.  A VA general medical 
examination conducted in February 1982 was similarly negative 
for evidence of facial burns or any tailbone injury.

The veteran argues that, at a point in time subsequent to 
service, he suffered a fall as a result of his service-
connected ankle sprains, which fall resulted in an injury to 
his tailbone.  However, a review of the record fails to 
document the existence of any such fall.  Nor is there 
evidence that, either in service or thereafter, the veteran 
has suffered an injury to his tailbone.  Facial burns, 
claimed by the veteran to have had their inception in 
service, are similarly unsubstantiated by the medical 
evidence of record.  Absent such findings, the veteran's 
claims of service connection for the residuals of a tailbone 
injury and burns to the face must be denied.

Turning to the issue of service connection for pes planus 
(flat feet), the Board notes that, at the time of a service 
entrance examination in May 1964, there was noted the 
presence of asymptomatic third degree pes planus.  However, 
during the course of the veteran's service from August 1964 
to August 1968, he received no treatment whatsoever for flat 
feet.  As of the time of a service separation exam in July 
1968, there was again noted the presence of severe (i.e., 
third degree) pes planus, once again described as 
symptomatic.  Significantly, at the time of a VA orthopedic 
examination in May 2002, the veteran's service medical 
records were described as showing severe flat feet both on 
physical examination at induction and at the time of 
discharge.  

The Board notes that a preexisting injury or disease will be 
considered to have been aggravated by military, naval, or air 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

Pursuant to recent case law, if a preexisting disorder is 
noted upon entry into service, in accordance with 38 U.S.C.A. 
§ 1153, the veteran has the burden of showing an increase in 
disability during service.  If the veteran meets that burden 
and shows that an increase in disability occurred, the burden 
then shifts to the Government to show that any increase was 
due to the natural progress of the disease.  See 38 U.S.C.A. 
§ 1153 (West 2002); see also 38 C.F.R. § 3.306 (2005); Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

In the case at hand, it is clear that the veteran's pes 
planus was present at the time of his entry upon active 
service.  Moreover, there is no evidence that, at any time 
during the veteran's period of active service, his pes planus 
increased in severity.  In point of fact, at the time of 
service separation, the veteran's pes planus was described in 
an essentially identical fashion to that at service entrance.  
As noted above, service medical records are entirely negative 
for any treatment for pes planus during the veteran's period 
of active military service.  



The Board acknowledges that, in a statement of early July 
2000, the veteran's private podiatrist offered his opinion 
that, given the veteran's foot/ankle deformities and 
histories of ankle sprains, it was "easy to deduce" that time 
spent in training and in the rescue service had contributed 
significantly to his current foot and ankle problems.  
However, that statement was clearly based upon history 
provided by the veteran, and is entirely unsubstantiated by 
the current evidence of record.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, is of limited 
probative value); see also Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993).  As noted 
above, at no time during service did the veteran receive 
treatment for flat feet.  Nor is there any indication that, 
during service, the veteran's pes planus increased in 
severity.  In point of fact, both at service entrance and 
separation, the veteran's pes planus was described as 
"asymptomatic."  

Based on such evidence, the Board is compelled to conclude 
that the veteran's preexisting pes planus underwent no 
demonstrated increase in severity during his period of active 
military service.  Under the circumstances, the veteran's 
claim for service connection for pes planus must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the residuals of a tailbone injury, 
claimed as secondary to service-connected ankle sprains (with 
degenerative changes) is denied.

Service connection for the residuals of burns to the face is 
denied.

Service connection for pes planus (flat feet) is denied.


REMAND

In addition to the above, the veteran in this case seeks 
increased evaluations for service-connected right and left 
ankle sprains with degenerative changes.  In pertinent part, 
it is contended that the various manifestations of those 
disabilities are more severe than currently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the respective 20 percent evaluations now 
assigned.

The Board notes that, based on a review of the pertinent 
evidence of record, the veteran last underwent a VA 
orthopedic examination of his ankles in May 2002, almost 3 
1/2 years ago.  At the time of that examination, the 
veteran's right and left ankles showed plantar flexion from 0 
to 30 degrees, with dorsiflexion from 0 to 10 degrees.  
However, during the course of VA outpatient treatment only 
two months later, range of motion of the veteran's ankles was 
described as "to neutral" bilaterally in dorsiflexion, 
accompanied by chronic soft tissue swelling, somewhat greater 
on the left than the right.  

The Board observes that, during the course an RO hearing in 
October 2003, the veteran voiced complaints of increasing 
right and left ankle disability.  Under the circumstances, 
and given the ambiguity surrounding the current severity of 
the veteran's service-connected ankle disabilities, the Board 
is of the opinion that further development of the evidence 
would be beneficial prior to a final adjudication of the 
veteran's current claims for increase.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2003, the date of 
the veteran's RO hearing, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem. 

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
right and left ankle disabilities.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
regarding the presence or absence of 
ankylosis in either of the veteran's 
ankles.  The examiner should, 
additionally, specifically indicate 
measurements of plantar flexion and 
dorsiflexion for each ankle.  Finally, 
the examiner should, to the extent 
possible, describe in detail any 
additional functional loss due to pain, 
on use or due to flare-ups, attributable 
to each of the veteran's ankles.  All 
such information, when obtained, should 
be made a part of the veteran's claims 
folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.  

4.  The RO should then review the 
veteran's claims for increased 
evaluations for service-connected right 
and left ankle sprains.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent SSOC in 
April 2004.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


